Citation Nr: 1123561	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disorder and coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD), prior to December 29, 2010.

3.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, and PTSD, from December 29, 2010. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2007 and April 2007 from the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  Specifically, the RO was instructed to conduct examinations to determine the precise nature and etiology of the Veteran's hypertension and the current nature and severity of his acquired psychiatric disorder.  The Board is satisfied that the RO has substantially complied with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  As such, this case is now ready for disposition.

The Board notes that during the pendency of this appeal, by rating action dated in February 2011, the RO awarded the Veteran an increased 30 percent disability rating for the service-connected psychiatric disorder, effective as of December 29, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 29, 2010, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  Since December 29, 2010, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, occasional panic attacks, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for an acquired psychiatric disorder prior to December 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 30 percent for an acquired psychiatric disorder from December 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's acquired psychiatric disorder claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file, and he was afforded VA examinations in August 2005, April 2007, and December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's acquired psychiatric disorder since the December 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

The severity of the disability is to be considered during the entire period from the time this claim was filed to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the requirements of Fenderson and finds that staged ratings, other than those already assigned, are not appropriate in this case as the factual findings do not show distinct time periods where any aspect of the service-connected disability exhibited symptoms that would warrant different ratings.

Acquired Psychiatric Disorder Prior to December 29, 2010

Service connection was established for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, and PTSD, in the April 2007 rating decision on appeal.  At that time, the RO assigned an initial 10 percent disability rating effective November  2004.  The Veteran appealed, asserting that his psychiatric symptomatology was worse than the 10 percent disability rating.  
In a November 2010 decision, the Board remanded the claim for entitlement to a greater initial evaluation for an acquired psychiatric disorder so that the Veteran could be afforded another VA psychiatric examination to determine his current symptomatology.  He was afforded such an examination in December 2010.  In a February 2011 rating decision, the RO increased his disability rating to 30 percent effective December 29, 2010, based on the results of the VA psychiatric examination conducted on that date.  However, he continues to disagree with the assigned disability ratings.

The Board will first address the propriety of the 10 percent disability rating for an acquired psychiatric disorder in effect prior to December 29, 2010.  Psychiatric disorders such as anxiety disorder, major depressive disorder, and PTSD are evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under this general rating formula, a 10 percent disability rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

After reviewing the evidence of record, the weight of the evidence does not support a disability rating in excess of 10 percent for the period prior to December 29, 2010, as discussed below.

First, the Veteran was afforded a VA PTSD examination in August 2005, at which time the examiner found that the Veteran's adjustment since Vietnam, other than having some social withdrawal, had been fairly good.  Upon examination, there was no impairment of thought processes.  Communication was clear, lucid, and appropriate, with a rate and flow of speech that was within normal limits.  There were no delusions or hallucinations.  Eye contact was good, and there were no instances of inappropriate behavior.  The Veteran denied any homicidal or suicidal plans, ideation, or intent.  His personal hygiene and other basic activities of daily living were excellent and he was fully oriented as to person, time, and place.  There was no evidence of short- or long-term memory loss, and no ritualistic behaviors reported.  The Veteran vaguely described panic attacks and sleep walking, although the examiner concluded that anxiety was generally not an issue of the Veteran.  The Veteran's affect was pretty well controlled, with no evidence of depression.  The Veteran reported sleep impairment, and indicated that he only slept four to six hours per night and often woke up in different areas of the house.  

The examiner concluded that the Veteran was not experiencing panic as described classically for panic disorder, although he assigned him a Global Assessment of Functioning (GAF) score of 65.  The examiner indicated that the Veteran had maintained a good employment history and a consistent marriage relationship.  He had good relationships with his sons and was able to speak about his stressors and situations with minimal emotional interference.  Although he may have experienced moderate levels of stress, the examiner opined that he made a good adjustment and did not carry a diagnosis of PTSD.  

The Veteran was next afforded a VA mental disorders examination in April 2007, at which time he was diagnosed with anxiety disorder, not otherwise specified.  Upon examination, he was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate, while his mood was euthymic.  His attention was intact, and he was oriented as to person, time, and place.  His thought process and thought content were unremarkable, with no delusions.  He understood the outcome of his behavior, and was of average intelligence.  The Veteran reported sleep impairment and described waking frequently throughout the night for 10 to 15 minutes at a time, and occasionally stays awake for approximately one hour before returning to sleep.  He did not report any hallucinations or panic attacks.  Inappropriate, obsessive, or ritualistic behavior was not observed.  There were no homicidal or suicidal thoughts present, nor were there episodes of violence.  The Veteran exhibited good impulse control and was able to maintain minimum personal hygiene.  The Veteran reported a history of getting angry and yelling when frustrated with tasks around the house or at work.  However, there were no problems with the activities of daily living noted.  His remote, recent, and immediate memory was normal.  He was assigned with a GAF score of 70.  

The examiner concluded that the Veteran does experience some intrusive ideation about his experiences in Vietnam that are upsetting to him, with some secondary sleep impairment.  However, the examiner determined that the Veteran did not suffer from PTSD because his symptoms were inconsistent with such a diagnosis.  He did not experience significant avoidance that interfered with his life, he maintained interests and hobbies, and he had a full range of affect and no detachment from others.  He did not exhibit arousal symptoms suggestive of PTSD.  Although he experienced minor sleep difficulties, he had no significantly disruptive anger difficulties and no significant hypervigilance, startle reflex, or impaired concentration.  Moreover, his symptoms did not cause significant distress or impairment of functioning.  Although he did experience some distress in the form of intrusive thoughts and related sadness and anxiety, the Veteran continued to have strong coping skills, good family relationships, a solid work history, and appropriate social and leisure activities.  

VA and private treatment records dated prior to December 29, 2010, reveal ongoing treatment for major depressive disorder and PTSD.  These records noted that he had poor coping skills and poor interpersonal skills.  

Significantly, although the overall evidence of record indicated that his psychiatric symptomatology resulted in some anxiety and depression, these symptoms were not so severe as to cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to December 2010.  To the contrary, the examiners noted that these symptoms were not significantly disruptive.  

Next, the evidence of record does not reflect that the Veteran suffered from any suspiciousness or memory loss prior to December 2010.  To the contrary, the examinations reflected that his remote, recent, and immediate memory was within normal limits.

Although the Veteran described "panic attacks" at his August 2005 examination, he did not report them at his April 2007 examination.  Moreover, the August 2005 examiner explained that the "panic" described by the Veteran was not the same type of panic as described classically for panic disorder.  Furthermore, he concluded that anxiety was generally not an issue for the Veteran.

Finally, although the Veteran described sleep impairment, the April 2007 VA examiner indicated that these sleep-related difficulties were minor.  

The Board has also considered the Veteran's GAF scores assigned at his VA examinations.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV)).

Here, the August 2005 VA examiner assigned a GAF score of 65, while the April 2007 examiner assigned a GAF score of 70.  Therefore, the GAF scores referable to the Veteran's psychiatric disorder for this period range from 65 to 70.  

In this regard, the Board notes that scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the higher GAF score (70) is most consistent with the Veteran's actual disability picture.  Based on the above, an evaluation in excess of 10 percent is not warranted for the period prior to December 29, 2010.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate. 

Acquired Psychiatric Disorder From December 29, 2010

As mentioned above, in a February 2011 rating decision, the RO increased the Veteran's disability rating to 30 percent effective December 29, 2010, the date of the VA PTSD examination ordered by the Board in its November 2010 remand.  

In order to be entitled to the next-higher 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

After reviewing the evidence of record, the weight of the evidence does not support a disability rating in excess of 30 percent for an acquired psychiatric disorder for the period since December 29, 2010, as discussed below.

The rating for the Veteran's psychiatric disorder was increased to 30 percent on the basis of psychological assessments conducted during his December 2010 VA PTSD examination, at which time he was diagnosed with anxiety disorder, not otherwise specified, and assigned the a GAF score of 64.  Upon examination, the Veteran was clean, neatly groomed, and casually dressed.  His speech was unremarkable, and his attitude toward the examiner was cooperative and attentive.  His affect was somber but responsive, while his mood was mildly dysthymic and anxious.  The Veteran described mild difficulties with attention and concentration, although the examiner indicated they were not evident during the examination.  His orientation was intact as to person, time, and place.  His thought process and thought content were unremarkable, with no delusions.  He was of average intelligence, and understood the outcome of his behavior.  He again reported suffering from sleep impairment, and indicated that his nightmares about Vietnam have increased since his April 2007 examination.  He did not experience hallucinations, nor did he engage in inappropriate, obsessive, or ritualistic behavior.  However, the Veteran did report suffering from full panic attacks symptoms several times per week.  He did not have homicidal or suicidal thoughts, nor did he have episodes of violence.  His impulse control was fair, and he was able to maintain minimal personal hygiene.  There were no problems with activities of daily living.  His remote, recent, and immediate memory were normal; and although he described typical, age-related forgetfulness, the examiner indicated that there was not a true memory deficit.  

The examiner found that the Veteran's symptomatology caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  However, the Veteran still did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner explained that the Veteran's anxiety disorder symptoms primarily consist of selected symptoms that, if more numerous and severe, would qualify for a diagnosis of PTSD; however, even with the increase in several of his re-experiencing symptoms over the last year, his overall symptom severity was mild and he did not meet the avoidance symptom criteria in the DSM-IV for a diagnosis of PTSD.  The examiner further found that there is not total and occupational and social impairment due to PTSD signs and symptoms, nor was there reduced reliability and productivity due to PTSD symptoms.  However, there was an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms.  

Although the Veteran reported panic attacks more than once a week, his memory and judgment were within normal limits.  Moreover, his speech was not circumstantial, circumlocutory, or stereotyped, and his affect was not flattened.  His thought process and thought content were unremarkable, and he was of average intelligence.  Significantly, his psychiatric symptomatology resulted in only an occasional decrease in work efficiency, rather than in occupational and social impairment with reduced reliability and productivity.  

The Board has also considered the Veteran's GAF score assigned in the VA examination.  Here, December 2010 VA examiner assigned a GAF score of 64.  The Board reiterates that scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the GAF score of 64 is most consistent with the Veteran's actual disability picture since December 2010.  Based on the above, an evaluation in excess of 30 percent is not warranted for the period since December 29, 2010.  In reaching this conclusion, the benefit of the doubt doctrine has been applied where appropriate. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's psychiatric disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected psychiatric disorder has caused frequent periods of hospitalization.  Although the Veteran is not currently working, the record reflects that he opted for early retirement from his job as a machinist for reasons other than his service-connected psychiatric disorder.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In addition, the Board finds that the rating criteria to evaluate his psychiatric disorder reasonably describes the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating in excess of 10 percent for an acquired psychiatric disorder prior to December 29, 2010, is denied.

A disability rating in excess of 30 percent for an acquired psychiatric disorder from December 29, 2010, is denied.




REMAND

The Veteran also seeks entitlement to service connection for hypertension.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension or any symptoms reasonably attributed thereto.  Upon the Veteran's entry into active service in December 1967, his blood pressure was 138/80 mmHg.  He reported that he had never suffered from high or low blood pressure at the time.  Similarly, at the time of discharge, his blood pressure was 120/84 mmHg.  He again indicated that he never suffered from low or high blood pressure at the time.  Therefore, no chronic hypertension was noted in service.

Post-service evidence does not reflect hypertension for many years after service discharge.  Specifically, a private treatment note from Baptist Hospital East dated in November 2001 indicated that the Veteran was first diagnosed with hypertension three weeks prior.

However, the Veteran has not maintained a continuity of symptomatology since service in this case.  Rather, he has argued that his hypertension developed secondary to his service-connected psychiatric disorder and/or his coronary artery disease.  In support of his claim, the Veteran submitted correspondence from his private physician dated in January 2006.  In this correspondence, the private physician indicated that the Veteran's "coronary artery disease and hypertension are somewhat premature and may in some way be related to his PTSD."  

The Veteran was afforded a VA heart examination in June 2008, at which time he was diagnosed with coronary artery disease and hypertension.  The VA examiner indicated that he could not resolve the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disorder without resorting to mere speculation.  The examiner explained that there have not been well-designed randomized prospective research studies that have shown with statistical confidence that PTSD causes hypertension or permanently aggravates hypertension.  The June 2008 examiner indicated that this may change in the future as research studies improve and become available, but at this time to opine would require resort to mere speculation given the lack of prospective research studies needed.  

The Board notes that since the time of the June 2008 VA heart examination, VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  Specifically, current thinking is that the experience of trauma brings about neurochemical changes in the brain, and that these changes may have biological, as well as psychological and behavioral, effects on one's health.  As such, the Board finds that the opinion of the June 2008 VA examiner has been rendered outdated, and a new VA opinion with respect to the probable etiology of the Veteran's hypertension should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Robley Rex VA Medical Center, in Louisville, Kentucky, and attempt to obtain all medical treatment records pertaining to the Veteran dated since May 2008.  The RO/AMC shall also obtain any other evidence described as relevant by the Veteran, provided that the Veteran completes the required authorization forms.  

2.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to determine the probable etiology of his currently-diagnosed hypertension.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's currently-diagnosed hypertension was either (a) caused by or (b) is aggravated (permanently worsened) by the Veteran's service-connected psychiatric disorder.  

In doing so, the examiner should acknowledge the Veteran's reports of onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


